Citation Nr: 1117262	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and L. M.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied service connection for a seizure disorder.  The Veteran appealed the RO's rating action to the Board.  

In March 2008, the Veteran and L. M. testified before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  A copy of the hearing transcript has been associated with the claims file.  

In April 2008, the Board remanded the claim to the RO for additional development, primarily to obtain Social Security Administration (SSA) records.  The requested records have been obtained and associated with the claims file.  As will be discussed in the decision below, no further development is necessary and the claim is ready for appellate consideration.  

In a March 2010 decision, the Board denied the Veteran's claim for service connection for a seizure disorder.  The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veteran Claims (Court).  By a December 2010 Order, the Court vacated and remanded the March 2010 Board decision based on a Joint Motion For Remand filed by the Veteran and VA (Joint Motion).  The March 2010 Joint Motion found that the Board had failed to adequately address the competence and credibility of the Veteran's lay statements and those of his witness, regarding their evidence of the relationship between his in-service head trauma and current seizure disorder, especially in light of the fact that his witness had some medical training as an emergency medical technician (EMT).  ((See December 2010 Joint Motion, pages (pgs.) 2-4)). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  
FINDINGS OF FACT

1. The preponderance of the competent and probative evidence of record is against a finding that the Veteran has a seizure disorder that was incurred or aggravated during military service.

2. The Veteran's and his witness's assertions that his current seizure disorder are etiologically related to in-service head trauma are not competent evidence.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. Id.

In a February 2005 preadjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the service connection claim decided in the decision below.  The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to his service connection claim.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

By the above-cited February 2005 letter, the RO provided the Veteran with complete VCAA notice as to the claim on appeal prior to the appealed March 2006 rating action.  Pelelgrini, supra. 

On March 3, 2006, during the pendency of the appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  A June 2006 letter informed the Veteran of the Dingess elements.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim decided in the decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been associated with the claims file.  Post-service VA and private medical reports, along with statements and testimony of the Veteran, his friends and family and service representative have also been obtained and associated with the claims file.  In addition, in April 2008, the Board remanded the instant claim to obtain the Veteran's SSA records.  These records were obtained and have been associated with the claims file.

VA examined the Veteran to determine the etiology of his seizure disorder, to include its relationship, if any, to his period of active military service.  This examination was conducted in April 2006.  A copy of the examination report is contained in the claims file.  The Board finds that the VA has met its duty to assist the Veteran in obtaining a medical examination. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").

The Board finds that VA has substantially complied with the Board's April 2008 remand directives for the service connection issue decided in the decision below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision on the claim for service connection for a seizure disorder.

II.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).





III.  Merits Analysis 

The Veteran contends that his currently diagnosed seizure disorder is a result of head trauma sustained during his period of military service.  The private and VA medical evidence of record reflects that the Veteran has been diagnosed with a seizure disorder.  The Veteran's claim hinges on whether there is competent medical evidence of record showing that his currently diagnosed seizure disorder is etiologically related to, or had its onset during, his period of active military service.  

As noted, the appeal has been remanded to the Board for reappraisal of the evidence and if denied, a more comprehensive statement of the reasons and bases for any continued denial.  However, the evidence of record has not changed since the Board's last denial.  Thus, to the extent that this decision reiterates the factual summary of the evidence and analysis last contained in the Board's March 2010 decision, the Board has nonetheless reexamined the evidence and finds that its preponderance is against the claim - the Veteran's seizure disorder was not incurred during or as a result of his period of military service, and the claim is denied.

The Veteran's service treatment records (STRs) reflect that in November 1972, he sustained a laceration to his forehead.  The Veteran was noted to have "passed out" in the hallway and was found lying down in the supine position with his legs elevated with a blanket on him.  He was transferred to sickbay.  Upon arriving at sickbay in November 1972, the Veteran's speech was slightly slurred.  He denied being drunk.  His pupils were equally reactive to light.  He demonstrated good coordination and grip.  His verbal comments were accurate.  He was admitted to the ward as a "sleeper."  A notation entered the next morning indicated that the Veteran had sustained a "mild concussion last PM."  The Veteran complained of having headaches, somnolence, nausea, and vomiting.  A neurological examination was unremarkable except for some somnolence.  An impression of cerebral concussion was entered.  The Veteran was prescribed bed rest with an elevated head.  

Subsequent craniotomy checks were all within normal limits (e.g., the Veteran's pupils were relative to light and stimulus equally without drainage from the ears and nose, strength to extremities was strong and equal, and he demonstrated a normal motor response).  The remainder of the Veteran's STRs, to include a January 1974 service discharge examination report, are devoid of any residuals of head trauma.  The Veteran's head, face, neck, and scalp were evaluated as "normal" at discharge.  

There are private and VA medical opinions in support of and against the Veteran's claim that his currently diagnosed seizure disorder is related to head trauma sustained during military service.  For the reasons stated below, the Board finds that the April 2006 VA examiner's opinion, which rules out a causal nexus to service, is the more probative.

When evaluating competing medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The fact that a Veteran has received regular treatment from a physician is certainly a consideration in determining the probative value of that doctor's opinions and conclusions.  This notwithstanding, the Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

However, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

An April 2006 VA examination report reflects the most thorough and factually supported opinion of record, given that it directly considered each of the potential causes of the claimed seizure disorder as a basis for relating the disorder claimed to service.  Following a present physical evaluation, as well as a claims file review, to include the above-referenced in-service head trauma, and head trauma sustained after two post-service motor vehicle accidents ((e.g., 1998 (noted by the examiner as "1997") and July 2000)), the examiner concluded "[t]his Veteran's seizure disorder is not as likely caused by or the result of the head injury he sustained aboard the Navy ship."  

In formulating his opinion, the April 2006 VA examiner specifically referenced a February 2001 report, prepared by the Veteran's treating physician, Thomas C. Morell, M. D.  In that report, Dr. Morell indicated that he had been treating the Veteran for a seizure disorder that was a result of a July 2000 motor vehicular trauma.  As referenced by Dr Morell, and as indicated by the April 2006 VA examiner, a present electroencephalogram (EEG) of the Veteran was abnormal, whereas prior to the July 2000 motor vehicle accident, such a study was normal.  

As correctly indicated by the April 2006 VA examiner, there is a record of two post-service motor vehicle accidents--February 1998 and July 2000.  As result of these two accidents, the Veteran sustained head trauma and, in 1998, loss of consciousness.  The February 1998 medical record shows that a computed tomography scan of the head was without contrast; although, there was no documented residual injury, and the accident was the result of a "low speed" incident.  The Veteran did not manifest any headaches as a result of the accident.  An assessment of multiple abrasions/contusion was entered.  (See February 1998 report, prepared by Lee Memorial Hospital).  
The Veteran has reported in this regard that his July 2000 motorcycle accident resulted in his being struck on the chin - a fact that is indeed substantiated by record, as well as indicating that he also sustained bruising to the ribs.  However, the operative factor with regard to the July 2000 motorcycle accident was stated by Dr. Morell in a February 2001 letter, in which he reported that the Veteran was then  shown to have "an abnormal EEG, whereas prior to the accident he did not have an abnormal EEG."  Clearly, under any reading of Dr. Morell's report, the Veteran did not have an abnormal EEG at any point earlier than 1998.  

The April 2006 VA examiner's report did not expressly discuss the above-cited February 1998 medical report.  However, and as indicated above, the April 2006 VA examiner thoroughly discussed reports, prepared by Dr. Morell that contained the Veteran's admission that his "episodes of loss of consciousness" had begun after the July 2000 post-service motor vehicle accident, as well as clinical findings of an abnormal EEG after the above-referenced accident, whereas it was normal prior thereto.  (See, August, September and October 2000 reports, prepared by Thomas C. Morell, M. D.).  

In comparison to the April 2006 VA examiner's opinion, which is grounded in review of the treatment history, evidence in favor of the Veteran's claim includes a September 2006 opinion, provided by Dr. Morell.  In that report, Dr. Morell stated, "It is my opinion that his seizure disorders are related and connected to the service injury in the 1970s."  Dr. Morell further indicated that the Veteran had developed seizures after he had hit the left frontal region of his head onboard a ship during military service.  

Dr. Morell's opinion is of limited probative value because he is clearly not aware, or at least has provided inconsistent reports, of the onset of the Veteran's seizure symptoms.  Apart from his February 2001 observation that the Veteran's seizure disorder was the result of a July 2000 motor vehicle accident, in an August 2000 letter to Kenneth A. Berdick, M.D., Dr. Morell stated that "since" the July 2000 motorcycle accident, the Veteran had several repeat episodes of loss of consciousness.  However, Dr. Morell stated that the Veteran reported that he began to have "significant headaches, ringing in his ears, and (being) very weak, drained and tired," which the Veteran stated "actually began after a motor vehicular accident which occurred in 1997."  Finally, in his September 2006 letter, Dr. Morell stated that the Veteran reported his in-service head injury "with resultant loss of consciousness, hemorrhage and the development of seizures."   

Dr. Morell has provided no medical reasoning nor rationale for this opinion, which does not account for (1) the absence of any symptoms from the Veteran's discharge from active service in 1974 to 1997; (2) the 1997 onset of headaches and tinnitus after a vehicle accident; (3) the July 2000 observation of a then-abnormal EEG; and (4) the Veteran's own statement that he began to experience "episodes of loss of consciousness" after the 1998 post-service motor vehicle accident.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).

Accordingly, the April 2006 VA examination report is considered to provide the most informed and probative determination on whether the present seizure disorder is attributable to the Veteran's period of military service.  

The Board has also considered the lay evidence of record, including statements and testimony from the Veteran and his witness, L. M., at his March 2008 hearing before the undersigned, as well as February 2008 statements, prepared by his neighbors and friends.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

As outlined in Jandreau, the Veteran's lay reports have been investigated by a competent medical professional which has found them to be unsubstantiated.  The Board further notes that the Veteran does not have the type of medical or mental health training, credentials, or other experience needed to render a diagnosis of any neurological disorder, such as seizures.  38 C.F.R. § 3.159(a)(2).  The etiology of the Veteran's claimed head trauma is not a simple identification that a layperson is competent to make.  There is no indication that the Veteran has the requisite medical training or expertise to opine as to the etiology of this disability. 

Given the medical expertise necessary in making such an opinion as to etiology of this disability and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his seizure disorder do not constitute competent medical evidence on which the Board can make a determination.  His lay opinion is of no more than very minimal probative value, and of far less probative value than the April 2006 VA opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions).

To the extent that that the Veteran is competent to allege having had a seizure disorder since the in-service head trauma, the Board accords no probative value to such statement for two reasons:  (1) the Veteran's admission that his "episodes of loss of consciousness" began after the July 2000 post-service motor vehicle accident; and (2) clinical findings of an abnormal EEG after the above-referenced accident, whereas it was normal prior thereto.  In other words, the Board finds that the Veteran is not credible as to when his symptoms of headaches and seizures began.  The Board accords no probative value to the Veteran's allegation that his seizure disorder is the result of in-service head trauma. 

Additionally, the Board has considered the March 2008 testimony of the Veteran's witness, L. M., a dental hygienist with ten years experience as an emergency medical technician (EMT), who testified that if a person sustained head trauma that created scar tissue, seizures could (italics added for emphasis) surface 10, 15 or 20 years later.  

From a plain reading of her testimony and her stated qualifications, (an associate's degree in "science," and past experience as an EMT with present employment as a dental hygienist)  L.M. is not qualified to render an opinion as to the question of the cause of a neurological disorder.  Black v. Brown, 10 Vet. App. 279, 284 (1997) (appellant-nurse's statement held not to substantiate nexus in claim of entitlement to service connection for heart disorder, where nurse was not shown to have cardiology expertise).  There is no adequate foundation in the current record to establish that she has the education, training, or clinical experience to offer a medical diagnoses or nexus opinions relative to the cause of neurological disorders.  Cf. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

Even if the Board found L. M. to be qualified to render an etiological opinion on the Veteran's seizure disorder, her testimony that seizures could surface many years after someone, such as the Veteran, had sustained head trauma, is equivocal and speculative.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when phrased in equivocal may or may not be related to service language).  See, too, Perman v. Brown, 5 Vet. App. 227, 241 (1993).  Here, L. M.'s testimony, if one was to assume she was competent to provide such a medical opinion, is equivocal on the relationship between head trauma and seizures that develop many years later.  There are a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998). See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Finally, with respect to the Veteran's friends and neighbors February 2008 statements, because they discuss the financial consequences stemming from the Veteran's seizure disorder, as opposed to its etiological relationship to service, the Board finds them to be of no probative value.    

The preponderance of the competent and probative evidence of record is against the Veteran's claim for service connection for a seizure disorder, and it is therefore denied.  While VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue, that doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a seizure disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


